Case 7:19-cr-00375-CS Document 261 Filed 07/13/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

siccesieaecaaceseiee cs E00.” pelle OY, cece ears xX
UNITED STATES OF AMERICA,
-against-
7:19-CR-00375 (CS) (10)
Charles Walton,
Defendant.
ceranpemeeeememensney ce ane RO I, A I a cer macercirsmnesns 4

Seibel. J.

ORDER ACCEPTING PLEA ALLOCUTION
The Court has reviewed the transcript of the plea allocution in the above titled case, the charging
papers, and all other pertinent parts of the record. The Report and Recommendation of the
Honorable Lisa M. Smith, United States Magistrate Judge, dated June 30, 2020, is approved and

accepted.
The Clerk of the Court is directed to enter the plea.

SO ORDERED.

Dated: 7 / is / 20

White Plains, New York

(Wehyfedeh

Cathy Seibel
United States District Judge

 

 
